Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020; December 7, 2020 & July 21, 2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 9, the word "like" in the limitation “beam-like” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al (US 2010/0060551).

As per claim 1 Sugiyama et al depicts in figure 22 and discloses: An information detection apparatus, comprising: an irradiation unit 18h that irradiates an eyeball 19 with light 12; a scanning mirror 13 that scans reflected light 17b from the eyeball 19; and a detection unit 18 that detects the reflected light 17b scanned by the scanning mirror 13. { [0457], [0428] The image display device 10 of Embodiment 3 includes a light source 11, a scanning unit 13 which performs scanning using a laser light 12 emitted from the light source 11, and a deflecting unit 16 which deflects and guides the scanning light 14 from the scanning unit 13 toward the pupil 15 15 of an observer. A part of the scanning light 14 is reflected as a reflected light 17b from a reflection body 17a. The image display device 10 includes a light detector 18 which detects a spot size 17c of the reflected light 17b and a beam shape adjusting unit 20a which controls the spot size 19b on a retina 19a of the observer at a predefined value or less by changing the beam shape 14c of the scanning light 14 based on the output signal from the light detecting unit 18. In this way, the image display device 10 of Embodiment 3 projects a video on the retina 19a 19a of the eye 19 of the observer using the scanning light 14. }

As per claim 2 Sugiyama et al depicts in figure 22 and discloses: The information detection apparatus according to claim 1, further comprising a controller 20 that performs estimation processing for a pupil 15 position or a line-of-sight direction of the eyeball 19 on a basis of the reflected light 17b detected by the detection unit 18. { [0457], [0433] This processing is controlled by a beam shape adjusting unit 20a included in the control unit 20. }

As per claim 3 Sugiyama et al depicts in figures 10 & 18 and discloses: The information detection apparatus according to claim 2, wherein the controller 20 estimates the pupil 15 position or the line-of-sight direction of the eyeball 19 on a basis of a scanning oscillation angle of the scanning mirror 13 and the reflected light 17b detected by the detection unit 18. { [0457], [0434] Subsequently, the laser light 12 is reflected from the reflection mirror 13a toward the scanning unit 13. The scanning unit changes reflection angles arbitrarily, and performs two-dimensional scanning with the light from the reflection mirror 13a on the hologram mirror 16b of the deflecting unit 16 using predetermined spot sizes. Here, when a MEMS mirror is employed as the scanning unit 13, it becomes possible to perform high-precision scanning using the scanning light 14 on the hologram mirror 16b. }

As per claim 4 Sugiyama et al depicts in figures 10 & 22 and discloses: The information detection apparatus according to claim 2, wherein the controller 20 estimates the pupil 15 position or the line-of-sight direction of the eyeball 19 on a basis of a scanning oscillation angle of the scanning mirror 13 and an intensity { [0314] } of the reflected light 17b detected by the detection unit 18. { [0457], [0434] Subsequently, the laser light 12 is reflected from the reflection mirror 13a toward the scanning unit 13. The scanning unit changes reflection angles arbitrarily, and performs two-dimensional scanning with the light from the reflection mirror 13a on the hologram mirror 16b of the deflecting unit 16 using predetermined spot sizes. Here, when a MEMS mirror is employed as the scanning unit 13, it becomes possible to perform high-precision scanning using the scanning light 14 on the hologram mirror 16b. }


    PNG
    media_image1.png
    371
    657
    media_image1.png
    Greyscale
As per claim 5 Sugiyama et al discloses: The information detection apparatus according to claim 1, wherein the irradiation unit 18h is configured to irradiate the eyeball 19 with the light without the scanning mirror 13. { Note: best shown by arrow 31 in figure 22, Sugiyama et al depicts light with the scanning mirror as required by the claim}

As per claim 6 Sugiyama et al discloses: The information detection apparatus according to claim 1, wherein the irradiation unit 18h is configured to irradiate the eyeball 19 with the light via the scanning mirror 13. { figure 22 }

As per claim 7 Sugiyama et al discloses: The information detection apparatus according to claim 1, wherein the light for irradiating the eyeball 19 is non-visible light. { [0457] Embodiment 4 has approximately the same structure as Embodiment 3, and further includes an infrared laser light source 18h which emits a laser having a red to infrared wavelength in addition to the light source 11 which is an RGB light source. }

As per claim 8 Sugiyama et al discloses: The information detection apparatus according to claim 1, wherein the light for irradiating the eyeball 19 is infrared light. { [0457] Embodiment 4 has approximately the same structure as Embodiment 3, and further includes an infrared laser light source 18h which emits a laser having a red to infrared wavelength in addition to the light source 11 which is an RGB light source. }

As per claim 9 Sugiyama et al discloses, insofar as the claim is definite and understood: The information detection apparatus according to claim 1, wherein the light for irradiating the eyeball 19 is beam-like light. { figure 22 }

As per claim 10 Sugiyama et al depicts in figure 22 and discloses: A video projection apparatus, comprising: an irradiation unit 18h that irradiates an eyeball 19 with light; a scanning mirror 13 that scans reflected light 17b from the eyeball 19; a detection unit 18 that detects the reflected light 17b scanned by the scanning mirror 13; a controller 20 that performs estimation processing for a pupil 15 position of the eyeball 19 on a basis of the reflected light 17b detected by the detection unit 18; and a video display light irradiation unit 18h that irradiates the pupil 15 position estimated by the controller 20 with video display light 12 such that the video display light passes through the pupil 15 position. { [0457], [0428] The image display device 10 of Embodiment 3 includes a light source 11, a scanning unit 13 which performs scanning using a laser light 12 emitted from the light source 11, and a deflecting unit 16 which deflects and guides the scanning light 14 from the scanning unit 13 toward the pupil 15 15 of an observer. A part of the scanning light 14 is reflected as a reflected light 17b from a reflection body 17a. The image display device 10 includes a light detector 18 which detects a spot size 17c of the reflected light 17b and a beam shape adjusting unit 20a which controls the spot size 19b on a retina 19a of the observer at a predefined value or less by changing the beam shape 14c of the scanning light 14 based on the output signal from the light detecting unit 18. In this way, the image display device 10 of Embodiment 3 projects a video on the retina 19a 19a of the eye 19 of the observer using the scanning light 14. }

As per claim 11 Sugiyama et al depicts in figure 22 and discloses: The video projection apparatus according to claim 10, wherein the video display light 12 is condensed in a vicinity of a pupil 15, and a retina 19a is irradiated with the video display light 12.

As per claim 12 Sugiyama et al depicts in figure 22 and discloses: The video projection apparatus according to claim 10, wherein the eyeball 19 is irradiated with the video display light 12 via the scanning mirror 13.

As per claim 13 Sugiyama et al discloses: The video projection apparatus according to claim 10, wherein the video projection apparatus is an eyewear display. { figure 1a } 

As per claim 14 Sugiyama et al depicts in figures 10 & 22 and discloses: An information detection method, comprising: irradiating an eyeball 19 with light; scanning reflected light 17b from the eyeball 19 by a scanning mirror 13; and detecting the reflected light 17b scanned by the scanning mirror 13. { [0457], [0428] The image display device 10 of Embodiment 3 includes a light source 11, a scanning unit 13 which performs scanning using a laser light 12 emitted from the light source 11, and a deflecting unit 16 which deflects and guides the scanning light 14 from the scanning unit 13 toward the pupil 15 15 of an observer. A part of the scanning light 14 is reflected as a reflected light 17b from a reflection body 17a. The image display device 10 includes a light detector 18 which detects a spot size 17c of the reflected light 17b and a beam shape adjusting unit 20a which controls the spot size 19b on a retina 19a of the observer at a predefined value or less by changing the beam shape 14c of the scanning light 14 based on the output signal from the light detecting unit 18. In this way, the image display device 10 of Embodiment 3 projects a video on the retina 19a 19a of the eye 19 of the observer using the scanning light 14. }

As per claim 15 Sugiyama et al depicts in figures 10 & 22 and discloses: A video projection method, comprising: irradiating an eyeball 19 with light; scanning reflected light 17b from the eyeball 19 by a scanning mirror 13; detecting the reflected light 17b scanned by the scanning mirror 13; estimating a pupil 15 position of the eyeball 19 on a basis of the reflected light 17b detected in the detection step; and irradiating the pupil 15 position estimated in the estimation step with video display light such that the video display light passes through the pupil 15 position. { [0457], [0428] The image display device 10 of Embodiment 3 includes a light source 11, a scanning unit 13 which performs scanning using a laser light 12 emitted from the light source 11, and a deflecting unit 16 which deflects and guides the scanning light 14 from the scanning unit 13 toward the pupil 15 15 of an observer. A part of the scanning light 14 is reflected as a reflected light 17b from a reflection body 17a. The image display device 10 includes a light detector 18 which detects a spot size 17c of the reflected light 17b and a beam shape adjusting unit 20a which controls the spot size 19b on a retina 19a of the observer at a predefined value or less by changing the beam shape 14c of the scanning light 14 based on the output signal from the light detecting unit 18. In this way, the image display device 10 of Embodiment 3 projects a video on the retina 19a 19a of the eye 19 of the observer using the scanning light 14. }

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd